1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   ALLIED TREND INTERNATIONAL,                  CASE NO. 8:19-cv-00078-AG-JDEx
     LTD., et al.,
12                                                STIPLATED PROTECTIVE ORDER
                              Plaintiffs,
13                                                Judge: Hon. Andrew J. Guilford
           vs.                                    Courtroom: 10D
14
     PARCEL PENDING, INC., et al,                 [Discovery Document: Referred to
15                                                Judge John D. Early]
                              Defendants.
16
17
           Pursuant to the Stipulation of the parties (Dkt. 38), the Court finds and
18
     orders as follows:
19
20
     1.    PURPOSES AND LIMITATIONS
21
     Discovery in this action is likely to involve production of confidential,
22
23   proprietary or private information for which special protection from public

24   disclosure and from use for any purpose other than pursuing this litigation may

25   be warranted. Accordingly, the parties hereby stipulate to and petition the

26   Court to enter the following Stipulated Protective Order. The parties

27   acknowledge that this Order does not confer blanket protections on all

28   disclosures or responses to discovery and that the protection it affords from

                                            -1-
     STIPULATED PROTECTIVE ORDER                            Case No. 8:19-cv-00078-AG-JDE
1    public disclosure and use extends only to the limited information or items that
2    are entitled to confidential treatment under the applicable legal principles.
3          2.    GOOD CAUSE STATEMENT
4          The Parties to this action are both involved in business of locker systems.
5    The products in which the Parties deal and which are the subject of this action
6    involve confidential, proprietary and trade secret information concerning the
7    lockers and the locker systems, including the software and hardware
8    components, and product specifications of the systems. The Parties’ businesses
9    also involve confidential proprietary information that includes their financial
10   information and status, product pricing, product supplies, customer identity
11   and information, supplier identity and information and business processes.
12         Accordingly, this action involves trade secrets, customer and pricing lists
13   and other valuable research, development, commercial, financial, technical
14   and/or proprietary information for which special protection from public
15   disclosure and from use for any purpose other than prosecution of this action is
16   warranted. Such confidential and proprietary materials and information
17
     consist of, among other things, confidential business or financial information,
18
     information regarding confidential business practices, or other confidential
19
     research, development, or commercial information (including information
20
     implicating privacy rights of third parties), information otherwise generally
21
     unavailable to the public, or which may be privileged or otherwise protected
22
     from disclosure under state or federal statutes, court rules, case decisions, or
23
     common law. Accordingly, to expedite the flow of information, to facilitate the
24
     prompt resolution of disputes over confidentiality of discovery materials, to
25
     adequately protect information the parties are entitled to keep confidential, to
26
     ensure that the parties are permitted reasonable necessary uses of such material
27
     in preparation for and in the conduct of trial, to address their handling at the
28

                                             -2-
     STIPULATED PROTECTIVE ORDER                           Case No. 8:19-cv-00078-AG-JDE
1    end of the litigation, and serve the ends of justice, a protective order for such
2    information is justified in this matter. It is the intent of the parties that
3    information will not be designated as confidential for tactical reasons and that
4    nothing be so designated without a good faith belief that it has been
5    maintained in a confidential, non-public manner, and there is good cause why
6    it should not be part of the public record of this case.
7          3.     ACKNOWLEDGMENT OF UNDER SEAL FILING
8                 PROCEDURE
9          The parties further acknowledge, as set forth in Section 14.3, below, that
10   this Stipulated Protective Order does not entitle them to file confidential
11   information under seal; Local Civil Rule 79-5 sets forth the procedures that
12   must be followed and the standards that will be applied when a party seeks
13   permission from the court to file material under seal. There is a strong
14   presumption that the public has a right of access to judicial proceedings and
15   records in civil cases. In connection with non-dispositive motions, good cause
16   must be shown to support a filing under seal. See Kamakana v. City and
17
     County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
18
     Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
19
     Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
20
     protective orders require good cause showing), and a specific showing of good
21
     cause or compelling reasons with proper evidentiary support and legal
22
     justification, must be made with respect to Protected Material that a party
23
     seeks to file under seal. The parties’ mere designation of Disclosure or
24
     Discovery Material as CONFIDENTIAL does not— without the submission
25
     of competent evidence by declaration, establishing that the material sought to
26
     be filed under seal qualifies as confidential, privileged, or otherwise
27
     protectable—constitute good cause.
28

                                               -3-
     STIPULATED PROTECTIVE ORDER                             Case No. 8:19-cv-00078-AG-JDE
1          Further, if a party requests sealing related to a dispositive motion or trial,
2    then compelling reasons, not only good cause, for the sealing must be shown,
3    and the relief sought shall be narrowly tailored to serve the specific interest to
4    be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th
5    Cir. 2010). For each item or type of information, document, or thing sought to
6    be filed or introduced under seal, the party seeking protection must articulate
7    compelling reasons, supported by specific facts and legal justification, for the
8    requested sealing order. Again, competent evidence supporting the application
9    to file documents under seal must be provided by declaration.
10   Any document that is not confidential, privileged, or otherwise protectable in
11   its entirety will not be filed under seal if the confidential portions can be
12   redacted. If documents can be redacted, then a redacted version for public
13   viewing, omitting only the confidential, privileged, or otherwise protectable
14   portions of the document, shall be filed. Any application that seeks to file
15   documents under seal in their entirety should include an explanation of why
16   redaction is not feasible.
17
           4.     DEFINITIONS
18
           4.1    Action: this pending federal lawsuit.
19
           4.2    Challenging Party: a Party or Non-Party that challenges the
20
     designation of information or items under this Order.
21
           4.3    “CONFIDENTIAL” Information or Items: information
22
     (regardless of how it is generated, stored or maintained) or tangible things that
23
     qualify for protection under Federal Rule of Civil Procedure 26(c), and as
24
     specified above in the Good Cause Statement.
25
           4.4    Counsel: Outside Counsel of Record and House Counsel (as well
26
     as their support staff).
27
28

                                              -4-
     STIPULATED PROTECTIVE ORDER                            Case No. 8:19-cv-00078-AG-JDE
1          4.5   Designating Party: a Party or Non-Party that designates
2    information or items that it produces in disclosures or in responses to discovery
3    as “CONFIDENTIAL.”
4          4.6   Disclosure or Discovery Material: all items or information,
5    regardless of the medium or manner in which it is generated, stored, or
6    maintained (including, among other things, testimony, transcripts, and tangible
7    things), that are produced or generated in disclosures or responses to discovery.
8          4.7   Expert: a person with specialized knowledge or experience in a
9    matter pertinent to the litigation who has been retained by a Party or its
10   counsel to serve as an expert witness or as a consultant in this Action.
11         4.8    House Counsel: attorneys who are employees of a party to this
12   Action. House Counsel does not include Outside Counsel of Record or any
13   other outside counsel.
14         4.9   Non-Party: any natural person, partnership, corporation,
15   association or other legal entity not named as a Party to this action.
16         4.10 Outside Counsel of Record: attorneys who are not employees of a
17
     party to this Action but are retained to represent a party to this Action and
18
     have appeared in this Action on behalf of that party or are affiliated with a law
19
     firm that has appeared on behalf of that party, and includes support staff.
20
           4.11 Party: any party to this Action, including all of its officers,
21
     directors, employees, consultants, retained experts, and Outside Counsel of
22
     Record (and their support staffs).
23
           4.12 Producing Party: a Party or Non-Party that produces Disclosure or
24
     Discovery Material in this Action.
25
           4.13 Professional Vendors: persons or entities that provide litigation
26
     support services (e.g., photocopying, videotaping, translating, preparing
27
     exhibits or demonstrations, and organizing, storing, or retrieving data in any
28

                                             -5-
     STIPULATED PROTECTIVE ORDER                           Case No. 8:19-cv-00078-AG-JDE
1    form or medium) and their employees and subcontractors.
2          4.14 Protected Material: any Disclosure or Discovery Material that is
3    designated as “CONFIDENTIAL.”
4          4.15   Receiving Party: a Party that receives Disclosure or Discovery
5    Material from a Producing Party.
6          5.     SCOPE
7          The protections conferred by this Stipulation and Order cover not only
8    Protected Material (as defined above), but also (1) any information copied or
9    extracted from Protected Material; (2) all copies, excerpts, summaries, or
10   compilations of Protected Material; and (3) any testimony, conversations, or
11   presentations by Parties or their Counsel that might reveal Protected Material.
12         Any use of Protected Material at trial shall be governed by the orders of
13   the trial judge and other applicable authorities. This Order does not govern the
14   use of Protected Material at trial.
15
16         6.     DURATION
17
           Once a case proceeds to trial, information that was designated as
18
     CONFIDENTIAL or maintained pursuant to this protective order used or
19
     introduced as an exhibit at trial becomes public and will be presumptively
20
     available to all members of the public, including the press, unless compelling
21
     reasons supported by specific factual findings to proceed otherwise are made to
22
     the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
23
     (distinguishing “good cause” showing for sealing documents produced in
24
     discovery from “compelling reasons” standard when merits-related documents
25
     are part of court record). Accordingly, the terms of this protective order do not
26
     extend beyond the commencement of the trial.
27
28

                                            -6-
     STIPULATED PROTECTIVE ORDER                          Case No. 8:19-cv-00078-AG-JDE
1          7.    DESIGNATING PROTECTED MATERIAL
2          7.1   Exercise of Restraint and Care in Designating Material for
3                Protection. Each Party or Non-Party that designates information
4    or items for protection under this Order must take care to limit any such
5    designation to specific material that qualifies under the appropriate standards.
6    The Designating Party must designate for protection only those parts of
7    material, documents, items or oral or written communications that qualify so
8    that other portions of the material, documents, items or communications for
9    which protection is not warranted are not swept unjustifiably within the ambit
10   of this Order.
11         Mass, indiscriminate or routinized designations are prohibited.
12   Designations that are shown to be clearly unjustified or that have been made
13   for an improper purpose (e.g., to unnecessarily encumber the case development
14   process or to impose unnecessary expenses and burdens on other parties) may
15   expose the Designating Party to sanctions.
16         If it comes to a Designating Party’s attention that information or items
17
     that it designated for protection do not qualify for protection, that Designating
18
     Party must promptly notify all other Parties that it is withdrawing the
19
     inapplicable designation.
20
           7.2   Manner and Timing of Designations. Except as otherwise
21
     provided in this Order, or as otherwise stipulated or ordered, Disclosure of
22
     Discovery Material that qualifies for protection under this Order must be
23
     clearly so designated before the material is disclosed or produced.
24
           Designation in conformity with this Order requires:
25
                 (a) for information in documentary form (e.g., paper or electronic
26
     documents, but excluding transcripts of depositions or other pretrial or trial
27
     proceedings), that the Producing Party affix at a minimum, the legend
28

                                            -7-
     STIPULATED PROTECTIVE ORDER                          Case No. 8:19-cv-00078-AG-JDE
1    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
2    that contains protected material. If only a portion of the material on a page
3    qualifies for protection, the Producing Party also must clearly identify the
4    protected portion(s) (e.g., by making appropriate markings in the margins).
5          A Party or Non-Party that makes original documents available for
6    inspection need not designate them for protection until after the inspecting
7    Party has indicated which documents it would like copied and produced.
8    During the inspection and before the designation, all of the material made
9    available for inspection shall be deemed “CONFIDENTIAL.” After the
10   inspecting Party has identified the documents it wants copied and produced,
11   the Producing Party must determine which documents, or portions thereof,
12   qualify for protection under this Order. Then, before producing the specified
13   documents, the Producing Party must affix the “CONFIDENTIAL legend” to
14   each page that contains Protected Material. If only a portion of the material on
15   a page qualifies for protection, the Producing Party also must clearly identify
16   the protected portion(s) (e.g., by making appropriate markings in the margins).
17
                 (b) for testimony given in depositions that the Designating Party
18
     identifies the Disclosure or Discovery Material on the record, before the close
19
     of the deposition all protected testimony.
20
                 (c) for information produced in some form other than
21
     documentary and for any other tangible items, that the Producing Party affix
22
     in a prominent place on the exterior of the container or containers in which the
23
     information is stored the legend “CONFIDENTIAL.” If only a portion or
24
     portions of the information warrants protection, the Producing Party, to the
25
     extent practicable, shall identify the protected portion(s).
26
           7.3   Inadvertent Failures to Designate. If timely corrected, an
27
     inadvertent failure to designate qualified information or items does not,
28

                                             -8-
     STIPULATED PROTECTIVE ORDER                           Case No. 8:19-cv-00078-AG-JDE
1    standing alone, waive the Designating Party’s right to secure protection under
2    this Order for such material. Upon timely correction of a designation, the
3    Receiving Party must make reasonable efforts to assure that the material is
4    treated in accordance with the provisions of this Order.
5          8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
6          8.1. Timing of Challenges. Any Party or Non-Party may challenge a
7    designation of confidentiality at any time that is consistent with the Court’s
8    Scheduling Order.
9          8.2   Meet and Confer. The Challenging Party shall initiate the dispute
10   resolution process under Local Rule 37-1 et seq.
11         8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
12   joint stipulation pursuant to Local Rule 37-2.
13         8.4 The burden of persuasion in any such challenge proceeding shall be
14   on the Designating Party. Frivolous challenges, and those made for an
15   improper purpose (e.g., to harass or impose unnecessary expenses and burdens
16   on other parties) may expose the Challenging Party to sanctions. Unless the
17
     Designating Party has waived or withdrawn the confidentiality designation, all
18
     parties shall continue to afford the material in question the level of protection
19
     to which it is entitled under the Producing Party’s designation until the Court
20
     rules on the challenge.
21
22         9.    ACCESS TO AND USE OF PROTECTED MATERIAL

23         9.1 Basic Principles. A Receiving Party may use Protected Material that

24   is disclosed or produced by another Party or by a Non-Party in connection

25   with this Action only for prosecuting, defending or attempting to settle this

26   Action. Such Protected Material may be disclosed only to the categories of

27   persons and under the conditions described in this Order. When the Action has

28

                                             -9-
     STIPULATED PROTECTIVE ORDER                           Case No. 8:19-cv-00078-AG-JDE
1    been terminated, a Receiving Party must comply with the provisions of section
2    15 below (FINAL DISPOSITION).
3          Protected Material must be stored and maintained by a Receiving Party
4    at a location and in a secure manner that ensures that access is limited to the
5    persons authorized under this Order.
6          9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
7    otherwise ordered by the court or permitted in writing by the Designating
8    Party, a Receiving Party may disclose any information or item designated
9    “CONFIDENTIAL” only to:
10               (a) the Receiving Party’s Outside Counsel of Record in this
11   Action, as well as employees of said Outside Counsel of Record to whom it is
12   reasonably necessary to disclose the information for this Action;
13               (b) the officers, directors, and employees (including House
14   Counsel) of the Receiving Party to whom disclosure is reasonably necessary
15   for this Action;
16               (c) Experts (as defined in this Order) of the Receiving Party to
17
     whom disclosure is reasonably necessary for this Action and who have signed
18
     the “Acknowledgment and Agreement to Be Bound” (Exhibit A) ;
19
                 (d) the court and its personnel;
20
                 (e) court reporters and their staff;
21
                 (f) professional jury or trial consultants, mock jurors, and
22
     Professional Vendors to whom disclosure is reasonably necessary for this
23
     Action and who have signed the “Acknowledgment and Agreement to Be
24
     Bound” (Exhibit A);
25
                 (g) the author or recipient of a document containing the
26
     information or a custodian or other person who otherwise possessed or knew
27
     the information;
28

                                            -10-
     STIPULATED PROTECTIVE ORDER                          Case No. 8:19-cv-00078-AG-JDE
1                   (h) during their depositions, witnesses, and attorneys for witnesses,
2    in the Action to whom disclosure is reasonably necessary provided: (1) the
3    deposing party requests that the witness sign the form attached as Exhibit A
4    hereto; and (2) they will not be permitted to keep any confidential information
5    unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
6    A), unless otherwise agreed by the Designating Party or ordered by the court.
7    Pages of transcribed deposition testimony or exhibits to depositions that reveal
8    Protected Material may be separately bound by the court reporter and may not
9    be disclosed to anyone except as permitted under this Stipulated Protective
10   Order; and
11                  (i) any mediators or settlement officers and their supporting
12   personnel, mutually agreed upon by any of the parties engaged in settlement
13   discussions.
14         10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
15                  PRODUCED IN OTHER LITIGATION
16         If a Party is served with a subpoena or a court order issued in other
17
     litigation that compels disclosure of any information or items designated in this
18
     Action as “CONFIDENTIAL,” that Party must:
19
                    (a) promptly notify in writing the Designating Party. Such
20
     notification shall include a copy of the subpoena or court order;
21
                    (b) promptly notify in writing the party who caused the subpoena
22
     or order to issue in the other litigation that some or all of the material covered
23
     by the subpoena or order is subject to this Protective Order. Such notification
24
     shall include a copy of this Stipulated Protective Order; and
25
                    (c) cooperate with respect to all reasonable procedures sought to be
26
     pursued by the Designating Party whose Protected Material may be affected. If
27
     the Designating Party timely seeks a protective order, the Party served with the
28

                                              -11-
     STIPULATED PROTECTIVE ORDER                            Case No. 8:19-cv-00078-AG-JDE
1    subpoena or court order shall not produce any information designated in this
2    action as “CONFIDENTIAL” before a determination by the court from which
3    the subpoena or order issued, unless the Party has obtained the Designating
4    Party’s permission. The Designating Party shall bear the burden and expense
5    of seeking protection in that court of its confidential material and nothing in
6    these provisions should be construed as authorizing or encouraging a
7    Receiving Party in this Action to disobey a lawful directive from another court.
8
           11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
9
                 BE PRODUCED IN THIS LITIGATION
10
                 (a) The terms of this Order are applicable to information produced
11
     by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
12
     information produced by Non-Parties in connection with this litigation is
13
     protected by the remedies and relief provided by this Order. Nothing in these
14
     provisions should be construed as prohibiting a Non-Party from seeking
15
     additional protections.
16
                 (b) In the event that a Party is required, by a valid discovery
17
18   request, to produce a Non-Party’s confidential information in its possession,

19   and the Party is subject to an agreement with the Non-Party not to produce the

20   Non-Party’s confidential information, then the Party shall:

21               (1) promptly notify in writing the Requesting Party and the Non-

22   Party that some or all of the information requested is subject to a

23   confidentiality agreement with a Non-Party;

24               (2) promptly provide the Non-Party with a copy of the Stipulated

25   Protective Order in this Action, the relevant discovery request(s), and a

26   reasonably specific description of the information requested; and

27               (3) make the information requested available for inspection by the

28   Non-Party, if requested.

                                            -12-
     STIPULATED PROTECTIVE ORDER                          Case No. 8:19-cv-00078-AG-JDE
1                 (c) If the Non-Party fails to seek a protective order from this court
2    within 14 days of receiving the notice and accompanying information, the
3    Receiving Party may produce the Non-Party’s confidential information
4    responsive to the discovery request. If the Non-Party timely seeks a protective
5    order, the Receiving Party shall not produce any information in its possession
6    or control that is subject to the confidentiality agreement with the Non-Party
7    before a determination by the court. Absent a court order to the contrary, the
8    Non-Party shall bear the burden and expense of seeking protection in this court
9    of its Protected Material.
10         12.    UNAUTHORIZED DISCLOSURE OF PROTECTED
11                MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has
13   disclosed Protected Material to any person or in any circumstance not
14   authorized under this Stipulated Protective Order, the Receiving Party must
15   immediately (a) notify in writing the Designating Party of the unauthorized
16   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
17
     Protected Material, (c) inform the person or persons to whom unauthorized
18
     disclosures were made of all the terms of this Order, and (d) request such
19
     person or persons to execute the “Acknowledgment an Agreement to Be
20
     Bound” attached hereto as Exhibit A.
21
           13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
22                OTHERWISE PROTECTED MATERIAL
23
     When a Producing Party gives notice to Receiving Parties that certain
24
     inadvertently produced material is subject to a claim of privilege or other
25
     protection, the obligations of the Receiving Parties are those set forth in
26
     Federal Rule of Civil\ Procedure 26(b)(5)(B). This provision is not intended to
27
     modify whatever procedure may be established in an e-discovery order that
28

                                             -13-
     STIPULATED PROTECTIVE ORDER                            Case No. 8:19-cv-00078-AG-JDE
1    provides for production without prior privilege review. Pursuant to Federal
2    Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on
3    the effect of disclosure of a communication or information covered by the
4    attorney-client privilege or work product protection, the parties may
5    incorporate their agreement in the stipulated protective order submitted to the
6    court.
7             14.   MISCELLANEOUS
8             14.1 Right to Further Relief. Nothing in this Order abridges the right of
9    any person to seek its modification by the Court in the future.
10            14.2 Right to Assert Other Objections. By stipulating to the entry of this
11   Protective Order, no Party waives any right it otherwise would have to object
12   to disclosing or producing any information or item on any ground not
13   addressed in this Stipulated Protective Order. Similarly, no Party waives any
14   right to object on any ground to use in evidence of any of the material covered
15   by this Protective Order.
16            14.3 Filing Protected Material. A Party that seeks to file under seal any
17
     Protected Material must comply with Local Civil Rule 79-5. Protected
18
     Material may only be filed under seal pursuant to a court order authorizing the
19
     sealing of the specific Protected Material. If a Party’s request to file Protected
20
     Material under seal is denied by the court, then the Receiving Party may file
21
     the information in the public record unless otherwise instructed by the court.
22
              15.   FINAL DISPOSITION
23
              After the final disposition of this Action, as defined in paragraph 6,
24
     within 60 days of a written request by the Designating Party, each Receiving
25
     Party must return all Protected Material to the Producing Party or destroy such
26
     material. As used in this subdivision, “all Protected Material” includes all
27
     copies, abstracts, compilations, summaries, and any other format reproducing
28

                                              -14-
     STIPULATED PROTECTIVE ORDER                             Case No. 8:19-cv-00078-AG-JDE
1    or capturing any of the Protected Material. Whether the Protected Material is
2    returned or destroyed, the Receiving Party must submit a written certification
3    to the Producing Party (and, if not the same person or entity, to the
4    Designating Party) by the 60-day deadline that (1) identifies (by category,
5    where appropriate) all the Protected Material that was returned or destroyed
6    and (2) affirms that the Receiving Party has not retained any copies, abstracts,
7    compilations, summaries or any other format reproducing or capturing any of
8    the Protected Material. Notwithstanding this provision, Counsel are entitled to
9    retain an archival copy of all pleadings, motion papers, trial, deposition, and
10   hearing transcripts, legal memoranda, correspondence, deposition and trial
11   exhibits, expert reports, attorney work product, and consultant and expert
12   work product, even if such materials contain Protected Material. Any such
13   archival copies that contain or constitute Protected Material remain subject to
14   this Protective Order as set forth in Section 6 (DURATION).
15         16.    VIOLATION
16         Any violation of this Order may be punished by appropriate measures
17
     including, without limitation, contempt proceedings and/or monetary
18
     sanctions.
19
20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22   DATED: October 28, 2019
                                    JOHN D. EARLY
23
                                    United States Magistrate Judge
24
25
26
27
28

                                           -15-
     STIPULATED PROTECTIVE ORDER                          Case No. 8:19-cv-00078-AG-JDE
1                                         EXHIBIT A
2                               AGREEMENT TO BE BOUND
3
           I, _______________________ [print or type full name], of ______________
4
     [print or type full address], declare under penalty of perjury that I have read in its
5
     entirety and understand the Protective Order that was issued by the United States
6
     District Court for the Central District of California on October 28, 2019 in the case
7
     of Allied Trend International, Ltd., and Cherry Jiang v. Parcel Pending, Inc., and
8
     Lori Torres, United States District Court, Central District of California, Case No.
9
     8:19-cv-00078-AG-JDE. I agree to comply with and to be bound by all the terms
10
     of this Protective Order, and I understand and acknowledge that failure to so
11
     comply could expose me to sanctions and punishment for contempt. I solemnly
12
     promise that I will not disclose in any manner any information or item that is
13
     subject to this Protective Order to any person or entity except in strict compliance
14
     with this Order.
15
           I further agree to submit to the jurisdiction of the United States District
16
     Court for the Central District of California for the purpose of enforcing this Order,
17
     even if such enforcement proceedings occur after termination of this action.
18
           I hereby appoint _______________________ [print or type full name] of
19
     _____________ [print or type full address and telephone number] as my California
20
     agent for service of process in connection with this action or any proceedings
21
     related to enforcement of this Order.
22
23   Date: _______ City and State where sworn and signed: ___________________
24
     Printed name: _____________________
25
                        [printed name]
26
27   Signature: ________________________
28                      [signature]

                                               -16-
     STIPULATED PROTECTIVE ORDER                              Case No. 8:19-cv-00078-AG-JDE
